Citation Nr: 1232396	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for migraine headaches, currently rated 30 percent disabling.

2.  Entitlement to an initial increased rating for chronic vaginal bleeding due to intrauterine fibroids and vaginitis, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2007 rating decision granted entitlement to service connection for migraine headaches, assigning a noncompensable rating, effective March 1, 2007, and chronic vaginal bleeding due to intrauterine fibroid tumors and vaginitis, assigning a 30 percent disability rating, effective March 1, 2007.  The November 2007 rating decision continued these ratings.  A notice of disagreement was filed in November 2008 with regard to the disability ratings assigned.  A statement of the case was issued in April 2009 and a substantive appeal was received in June 2009.

In an April 2009 rating decision, the RO assigned a 10 percent disability rating to migraine headaches, effective March 1, 2007.  In a May 2012 rating decision, the RO assigned a 30 percent disability rating, effective March 1, 2007.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The Veteran's migraine headaches result in a disability picture which more nearly approximates characteristic prostrating attacks occurring on an average once a month, without very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran's chronic vaginal bleeding due to intrauterine fibroids and vaginitis is manifested by heavy, irregular bleeding with pelvic pain not controlled by treatment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2011).

2.  The criteria for the assignment of a disability rating in excess of 30 percent for chronic vaginal bleeding due to intrauterine fibroids and vaginitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.115a, 4.115b, 4.116, Diagnostic Codes 7628, 7629 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board notes that subsequent to receipt of the October 2006 claim for compensation, a VCAA letter was issued to the Veteran with regard to her claims of service connection.  Such letters predated the initial May 2007 rating decision.  Since the appellate issues in this case (entitlement to assignment of higher initial ratings) are downstream issue from that of service connection (for which the VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate her underlying claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial ratings assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, Vazquez notice was issued to the Veteran in November 2008.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records; post-service private medical records; post-service medical records from Naval Medical Center (NMC) in Portsmouth, Virginia; and, lay statements of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a pre-discharge examination in October 2006 and underwent May 2012 VA examinations.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating issues on appeal.  

Initial increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Migraine headaches

Service connection is in effect for migraine headaches, rated 30 percent disabling.  Such disability rating has been assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is in order.

The October 2006 pre-discharge examination reflects that the Veteran has been suffering from migraines for 19 years.  She reported recurring headaches which are throbbing in nature, sharp pain on one side.  When the attacks occur, she has to stay in bed and she is unable to do anything.  The headache attacks average 3 times per month and each attack lasts 3 days.  The symptoms occur intermittently, as often as 3 times a month with each occurrence lasting for 3 days.  The ability to perform daily functions during flare-ups is unable to use computer or write.  The current treatment is Fiocet, Maxact ID, Imitrex, and Vicodin.  The functional impairment is unable to write or use a computer.  There were no specific objective findings.  The examiner diagnosed migraine headaches.  

A November 2008 treatment record reflects a history of migraines and the Veteran's report that Maxalt quit working and she did not like the way it made her feel.  Fioricet works sometimes.  

A February 2009 private treatment record reflects the Veteran's report that her migraines used to be relieved with Motrin.  Her headaches have been worsened since 2004.  The location is right worse than left, front-temporal region with some radiation behind the right ear.  She experiences pounding, throbbing, and burning with associated nausea, photo and phonophobia.  The headaches last one to four days and occur one to three times per week.  She may go one or two weeks without headaches.  A headache can become debilitating to the point of non-functionality.  She has missed one day out of six months.  

In her June 2009 substantive appeal, the Veteran stated that her headaches continue to get worse.  She takes medication every day to try to control her headaches.  She has tried a nerve block and electric stimulation without success.  She has migraines three to four times per week and frequently loses days of work.  She reported that her headaches are frequently prostrating and are uncontrollable.

In May 2012, the Veteran underwent a VA examination.  It was noted that the Veteran takes Topamax/toperimate and pain medications for her migraine headaches, although they do not work very well.  She reported experiencing pulsating or throbbing head pain; pain localized to one side of the head; and, pain worsened with physical activity.  Non-headache symptoms associated with her migraines are nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and sensory changes.  Head pain occurs for more than two days and occurs on both sides of the head.  She has characteristic prostrating attacks of migraine headache pain less than once every two months.  She experiences frequent prostrating and prolonged attacks of migraine headache pain.  She experiences prostrating attacks of non-migraine headache pain less than once every two months; and, she experiences frequent prostrating and prolonged attacks of non-migraine headache pain.  The functional impact of the headaches is that she has to take leave from work when they occur.  

The Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's migraine headaches.  A 30 percent rating contemplates characteristic prostrating attacks occurring on an average once a month over the last several months.  As detailed, the October 2006 VA examination report reflects headache attacks 3 times per month manifested by throbbing pain and a sharp pain on one side.  Likewise, the February 2009 private treatment record reflects headaches occurring one to three times a week but she can go one to two weeks without a headache.  She reported that she had only missed one day of work in a six month period.  While acknowledging that the Veteran experiences weekly migraines, which can be prostrating, the Board notes that her headaches have not caused severe economic inadaptability.  The evidence of record reflects that the Veteran has been employed during the entire period of this appeal.  While acknowledging the Veteran's report that she has to take leave from work when headaches occur, as detailed in February 2009 the Veteran reported that she had only missed one day of work in the prior six months.  Thus, while acknowledging the Veteran's symptomatology and functional impact, the evidence of record does not support a finding of economic inadaptability.  For such reasons, the 30 percent rating appropriately compensates the Veteran for her migraine headaches.

Chronic vaginal bleeding due to intrauterine fibroids and vaginitis

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

This disability is rated 30 percent disabling pursuant to 38 C.F.R. § 4.116, Diagnostic Codes 7628 and 7629.  Diagnostic Code 7628 addresses benign neoplasms of the gynecological system or breast, and instructs to rate according to impairment in function of the urinary or gynecological systems, or skin.  

Diagnostic Code 7629 evaluates endometriosis and provides for a 30 percent evaluation where there is evidence of pelvic pain or heavy or irregular bleeding that is not controlled by treatment; and, a maximum 50 percent evaluation is warranted where there is evidence of lesions involving the bowel or bladder that are confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.

The October 2006 pre-discharge examination reflects that the Veteran has been suffering from chronic vaginal bleeding for two years.  She reported that her menstruation is irregular occurring two times a month.  Her bleeding cannot be controlled by treatment.  She experiences pelvic pain and has suffered from leaking fluid.  She experiences intermittent urinary tract infections.  She denied any urinary incontinence.  The functional impairment is tiredness from loss of blood, wearing overnight pads and super plus tampons during sleep, and blood will overflow.  She has suffered from fibroid tumors for two years manifested by heavy bleeding.  Current treatment was hydrothermal ablation, D&C, and hormone therapy.  She has suffered from vaginitis for two years which she treats with Flagyl.  There is no functional impairment from this condition.  

A May 2009 treatment record reflects reports of 16 days cycles, and bleeding lasting 7 to 10 days with supertampon and pad use doubled up to 6 a day with some clotting.  She had endometrial ablation with thermachoice and did well until one year prior.  With regard to genitourinary symptoms, the examiner noted abnormal frequency of periods and dysmenorrheal with clot passage.  On physical examination, mucosa was normal and there was no vaginal discharge.  On pelvic examination, there was no cervical discharge; no mass on the cervix was observed; and there was no tenderness.  The contour of her uterus was irregular, enlarged 7 weeks.  A transabdominal and transvaginal pelvic ultrasound was performed which demonstrated multiple hypo and heterogeneous appearing lesions consistent with leiomyomas.  The right ovary was identified and appeared unremarkable.  Vascular flow was identified.  The left ovary demonstrated the prominent cyst measuring 3 centimeters in greatest dimension.  The impression was uterine fibroids and left ovary with a 3 centimeter simple cyst.  

On VA examination in May 2012, the Veteran reported pelvic pressure and irregular bleeding.  She had an ablation and NuvaRing.  She reported her only option is a hysterectomy.  She reported symptoms of intermittent pain, moderate pain, pelvic pressure, irregular menstruation, and frequent or continuous menstrual disturbances.  She has a Merina/IUD, which was surgically inserted and it rechecked every 6 months.  Her symptoms are not controlled by continuous treatment, specifically fibroids.  She has not been diagnosed with any conditions of the vulva, vagina, or cervix.  She does not have uterine prolapsed.  She has uterine fibroids, irregular menstruation from fibroids, and frequent or continuous disturbances due to fibroids.  She has no conditions of the fallopian tubes or ovaries.  She experiences urinary incontinence/leakage due to fibroids manifested by stress incontinence, and she requires absorbent material that is changed 2 to 4 times per day.  She does not have a rectovaginal fistula or urethrovaginal fistula.  Endometriosis has not been diagnosed.  There are no specific skin disabilities as a result of her chronic bleeding due to fibroids and vaginitis.  

The Board notes that due to the findings in the May 2012 VA examination, the Veteran was awarded a separate 40 percent disability rating for urinary incontinence, effective May 8, 2012, which is secondary to her chronic vaginal bleeding due to intrauterine fibroids and vaginitis.  This disability is rated pursuant to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542.  There is no basis for a separate rating for this disability prior to May 8, 2012, as there are no subjective complaints or objective findings of urinary incontinence prior to May 8, 2012.

There is no basis for assigning a disability rating in excess of 30 percent for chronic vaginal bleeding due to fibroids and vaginitis.  The 30 percent rating in effect contemplates pelvic pain or heavy or irregular bleeding not controlled by treatment, rated analogous to endometriosis, but there have been no objective findings of endometriosis.  Thus, there is no objective evidence of a current bladder or bowel dysfunction due to endometriosis, to include bowel or bladder lesions.  Thus, a 50 percent rating pursuant to Diagnostic Code 7629 is not warranted.  There is no indication of a malignancy, thus Diagnostic Code 7627 does not apply.  There is also no indication that the Veteran's chronic vaginal bleeding causes impairment in function to her skin, so those diagnostic codes do not apply.  There is no other diagnostic criteria which could provide for a disability rating in excess of 30 percent.  The 30 percent rating assigned fully contemplates the Veteran's symptomatology from her chronic vaginal bleeding.  

Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, however, finds the severity of the Veteran's migraine headaches and chronic vaginal bleeding are fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degrees of disability exhibited are adequately contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating in excess of 30 percent for migraine headaches is denied.

Entitlement to a disability rating in excess of 30 percent for chronic vaginal bleeding due to intrauterine fibroids and vaginitis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


